Exhibit 10.7

 

FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT

 

The Employment Agreement between Cinergy Corp., its subsidiaries and/or its
affiliates (“Cinergy”) and                        (the “Executive”) dated as of
                          (the “Agreement”) is hereby amended effective as of
December 14, 2005.

1.     Section 3b(ii) of the Agreement is hereby amended by adding the following
new subsection (5) at the end thereof:

 

“(5)  SPECIAL CHANGE IN CONTROL PAYMENT ELECTION WITH RESPECT TO AMOUNTS EARNED
AND VESTED AFTER 2004.  NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE MAY MAKE AN
ELECTION DURING 2005, ON A FORM PROVIDED BY CINERGY, TO RECEIVE A SINGLE LUMP
SUM CASH PAYMENT IN AN AMOUNT EQUAL TO THE ACTUARIAL EQUIVALENT (AS DEFINED
ABOVE IN SECTION 3B(II)(3)(D)) OF HIS SUPPLEMENTAL RETIREMENT BENEFIT (OR THE
REMAINING PORTION THEREOF IF PAYMENT OF SUCH BENEFIT HAS ALREADY COMMENCED)
PAYABLE AFTER THE LATER OF THE OCCURRENCE OF A CHANGE IN CONTROL OR HIS
TERMINATION OF EMPLOYMENT.  IF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT OCCURS
PRIOR TO A CHANGE IN CONTROL, PAYMENT UNDER THIS SUBSECTION SHALL BE MADE ON THE
FIFTH BUSINESS DAY AFTER THE OCCURRENCE OF A CHANGE IN CONTROL.  IF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT OCCURS AFTER THE CHANGE IN CONTROL,
PAYMENT UNDER THIS SUBSECTION SHALL OCCUR ON THE FIFTH BUSINESS DAY AFTER SUCH
TERMINATION, OR IF NECESSARY TO COMPLY WITH CODE SECTION 409A, ON THE FIRST
BUSINESS DAY AFTER THE SIXTH MONTH ANNIVERSARY OF THE TERMINATION OF
EMPLOYMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THIS SUBSECTION SHALL
ONLY APPLY WITH RESPECT TO THE PORTION OF THE EXECUTIVE’S BENEFIT, IF ANY, WHICH
IS TREATED AS “DEFERRED” AFTER DECEMBER 31, 2004 (WITHIN THE MEANING OF SECTION
409A OF THE CODE (THE “POST-2004 DEFERRALS”)), AND SHALL BE INTERPRETED
ACCORDINGLY.  NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, THE POST-2004
DEFERRALS SHALL BE ADMINISTERED IN A MANNER THAT COMPLIES WITH THE PROVISIONS OF
SECTION 409A OF THE CODE, SO AS TO PREVENT THE INCLUSION IN GROSS INCOME OF ANY
AMOUNT IN A TAXABLE YEAR THAT IS PRIOR TO THE TAXABLE YEAR OR YEARS IN WHICH
SUCH AMOUNT WOULD OTHERWISE ACTUALLY BE DISTRIBUTED OR MADE AVAILABLE TO THE
EXECUTIVE OR HIS BENEFICIARIES.  AN ELECTION MADE PURSUANT TO THIS SUBSECTION
SHALL BECOME OPERATIVE ONLY UPON THE OCCURRENCE OF A CHANGE IN CONTROL AND ONLY
IF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT OCCURS EITHER (1) PRIOR TO THE
OCCURRENCE OF A CHANGE IN CONTROL OR (2) DURING THE 24-MONTH PERIOD COMMENCING
UPON THE OCCURRENCE OF A CHANGE IN CONTROL.  ONCE OPERATIVE, SUCH SPECIAL
PAYMENT ELECTION SHALL OVERRIDE ANY OTHER PAYMENT ELECTION MADE BY THE EXECUTIVE
WITH RESPECT TO HIS POST-2004 DEFERRALS.  IN THE EVENT AN AMOUNT IS PAID TO OR
ON BEHALF OF THE EXECUTIVE PURSUANT TO THIS SECTION 3B(II)(5), SUCH PAYMENT
SHALL DISCHARGE ANY LIABILITY UNDER THIS AGREEMENT TO OR ON BEHALF OF THE
EXECUTIVE WITH RESPECT TO HIS POST-2004 DEFERRALS.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and Cinergy have caused this Amendment to the
Agreement to be executed as of the date first specified above.

 

 

CINERGY SERVICES, INC.

 

 

 

 

By:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

--------------------------------------------------------------------------------

 